In an action, inter alia, pursuant to RPAPL article 15 to compel the determination of adverse claims to *516real property, the defendant appeals, as limited by his reply brief, from so much of a judgment of the Supreme Court, Westchester County (Martin, J.), dated April 30, 1985, as, inter alia, canceled a deed dated November 22, 1977, and awarded the plaintiff punitive damages.
Ordered that the judgment is affirmed, with costs.
It was established at the trial by clear and convincing evidence that the plaintiff had not knowingly signed the deed giving the defendant sole ownership of the parties’ only significant asset, to wit, their marital home; nor had she knowingly signed a promissory note worth $300,000 over to the defendant. It further clearly appears from the record that a good and valuable consideration had not been given by the defendant for either the deed or the note. Therefore, the deed and note were both properly canceled.
We note that in his reply brief, the defendant expressly abandoned his challenge to so much of the judgment as canceled the promissory note. Finally, no argument has been presented on appeal with respect to the award of punitive damages. Mollen, P. J., Lawrence, Kunzeman and Sullivan, JJ., concur.